DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed June 2, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  
Document cited under “NON-PATENT LITERATURE DOCUMENTS” section of the IDS is not in English and concise explanation of the relevance regarding this document is not provided. 

Claim Objections
Claims 3, 8, 10, 20 are objected to because of the following informalities:  in claims 3, 8, 10, and 20, replace “includes” with “has” in order to better characterize claimed invention. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1, 17, and 20, these claims recite molecular weight of “less than about” and “greater than about”.  This recitation raises an issue of ambiguity because the term “about” can include value of molecular weight that is slightly above or below a specified value.  However, the recitation “less than” includes value that is less than the specified value.  Similarly, the recitation “greater than” includes value that is greater than the specified value. Accordingly, the aforementioned recitation raises an issue of ambiguity.  It is respectfully submitted that applicant delete “about” to overcome this rejection. 


As to claim 4, this claim recites that the disintegrable film (“film”) includes a disintegration resistance factor sufficient to resist disintegration for a predetermined disintegration time after contact with a disintegrating fluid.  The meets and bounds of this claim are indefinite.  It is unclear what is meant by disintegration resistance factor.  Specification does not provide guidance as to what constitutes disintegration resistance factor.    It is submitted that the specification describes how disintegration time is measured.  See 0062 of US Patent Application Publication No. 20200172768 A1 of the present application (“the published application”).  However, the specification does not provide guidance as to what constitutes disintegration resistance factor.  Moreover, the meets and bounds of the recitation “disintegrating fluid” are not clear.  This recitation is broad such that it can include any and every fluid that can disintegrate a film.  Accordingly, it is not clear what specific fluids are encompassed by the aforementioned recitation.  For purpose of examination, if prior art discloses disintegrable film as claimed, then it will meet the aforementioned limitation.  

As to claim 7, this claim recites “the disintegration time”.  There is a lack of antecedent basis with respect to this limitation in the claim.  For purpose of examination, “the disintegration time” is interpreted as “the predetermined disintegration time”. 

As to claim 13, this claim recites “other N-vinylpyrrolidone-based copolymers”.  The meets and bounds of this recitation are not clear.  Specifically, it is unclear what other NVP based copolymers are encompassed by the recitation.  Furthermore, this claim recites “copolymers thereof”.  The meets and bounds of this recitation are unclear.  Specifically, it is unclear what copolymers are encompassed by the aforementioned recitation.  Specification does not provide guidance as to what is meant by the aforementioned recitations. 

As to claim 16, this claim recites “copolymers thereof”.  The meets and bounds of this recitation are not clear. It is unclear what copolymers are encompassed by the aforementioned recitation.  Specification does not provide guidance as to what is meant by the aforementioned claim recitation.

As to claim 20, this claim recites that the film has a disintegration resistance factor sufficient to resist disintegration for a disintegration time after contact with a disintegrating fluid.  The meets and bounds of this claim are not clear. It is unclear what is meant by disintegration resistance factor.  Specification does not provide guidance as to what constitutes disintegration resistance factor.   Moreover, the meets and bounds of the recitation “disintegrating fluid” are not clear.  This recitation is very s broad such that it can include any and every fluid that can disintegrate a film.  Accordingly, it is not clear what specific fluids are encompassed by the aforementioned recitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biegajski et al (US 5700478) and as evidence by “glycerin” data from ChemSpider.

As to claims 1 and 2, Biegajski discloses a water-soluble pressure sensitive adhesive (PSA) film (disintegrable film) formed of a PSA including a water-soluble polymer (“polymer”)  that is made tacky by addition of a water-soluble plasticizer (“plasticizer”) (column 7, lines 5-15 and lines 60-65).   The PSA of Biegajski can be used in mucoadhering devices (column 1, lines 10-15). 

The polymer of Biegajski includes polyvinylpyrrolidone (PVP), wherein PVP has molecular weight (MW) in the range of from 30,000 to 1,000,000 (column 28, line 41 and lines 50-55).  While Biegajski does not disclose whether the molecular weight of PVP is in unit of Dalton (Da), however, it is submitted that applicant discloses use of PVP as a water-soluble polymer (claim 14).   Additionally, Biegajski and applicant disclose PVP K-90 polymer as a water soluble polymer (see Example VI of Biegajski and Table 1 of the published application).  Accordingly, MW of PVP disclosed by Biegajski is interpreted to be in Dalton.  As such, PVP MW of 30,000 to 1,000,000 as disclosed by Biegajski is interpreted to be equivalent to 30,000 Da to 1,000,000 Da or 30 kDa to 1,000 kDa (1 kDa = 1,000 Da).  Given that the claimed MW range of greater than about 700 KDa (700,000 Da) overlaps or lies within the MW range disclosed by Biegajski, a prima facie case of obviousness exists.  MPEP 2144.05 (I). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a PVP disclosed by Biegajski having MW that renders obvious claimed MW of the at least one-water soluble polymer, motivated by the desire to form the water-soluble PSA of Biegajski. 

Further, as to claim 1, Biegajski discloses glycerin as an example of plasticizer that is contained in the PSA (column 7, lined 31-35 and column 28, line 53).   It is submitted that glycerin has MW of 94.094 Da (see attached MW data from ChemSpider), which converts to 0.094 kDa.  Alternatively, applicant also discloses use of glycerin as a plasticizer (claim 16).  As such, a person having ordinary skill in the art would recognize that Biegajski suggests claimed plasticizer having MW of less than about 0.8 kDa (800 Da). 

As to claims 3-8, Biegajski does not explicitly disclose properties recited in the claims.  However, as set forth previously, the PSA film of Biegajski renders obvious claimed film.  Specifically, the PSA film of Biegajski comprising at least one water-soluble polymer and at least one water-soluble plasticizer renders obvious claimed disintegrable film.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the PSA film of Biegajski intrinsically has the properties recited in claims 3-8.  MPEP 2112.01 (I). 

As to claims 9 and 10, Biegajski discloses that the PSA contains 30-60 wt% of PVP (column 28, line 50-55).  Given that the claimed range of the amount of the polymer overlaps or lies within the range disclosed by Biegajski, a prima facie case of obviousness exists.  MPEP 2144.05 (I).

As to claims 11 and 12, Biegajski discloses that the PSA contains 10-60 wt% of glycerin as a plasticizer (column 28, lines 50-55). Given that the claimed range of the amount of the plasticizer overlaps or lies within the range disclosed by Biegajski, a prima facie case of obviousness exists.  MPEP 2144.05 (I).

As to claims 13 and 14, Biegajski discloses that PSA contains PVP as water soluble polymer (column 28, lines 50-51). 

As to claim 16, Biegajski discloses glycerin as a plasticizer (column 28, lines 50-55). 

As to claim 17, the PSA of Biegajski further includes hydroxypropyl cellulose (HPC) (water-soluble polymer) (column 28, line 50-55).  Biegajski further discloses that HPC has MW in the range of about 60,000 to 1,000,000 (column 28, lines 55-60).  This MW is interpreted to be in unit of Dalton.  As such, in Biegajski, MW of HPC in kDa is 60 kDa to 1,000 kDa, which overlaps with claimed MW range of less than about 700 kDa (700,000 Da). 

As to claim 18, the PSA of Biegajski includes a starch (column 7, lines 50-55). \

As to claim 19, Biegajski discloses that PSA film has a thickness of 5-10 mils (column 28, lines 63-65), which overlaps with the claimed thickness of about 0.3 to about 8 mil. 

As to claim 20, Biegajski discloses a water-soluble pressure sensitive adhesive (PSA) film (disintegrable film) formed of a PSA including a water-soluble polymer (“polymer”)  that is made tacky by addition of a water-soluble plasticizer (“plasticizer”) (column 7, lines 5-15 and lines 60-65).  

Further, as to claim 20, The polymer of Biegajski includes polyvinylpyrrolidone (PVP), wherein PVP has molecular weight (MW) in the range of from 30,000 to 1,000,000 (column 28, line 41 and lines 50-55).  While Biegajski does not disclose whether the molecular weight of PVP is in unit of Dalton (Da), however, it is submitted that applicant discloses use of PVP as a water-soluble polymer (claim 14).   Additionally, Biegajski and applicant disclose PVP K-90 polymer as a water soluble polymer (see Example VI of Biegajski and Table 1 of the published application).  Accordingly, MW of PVP disclosed by Biegajski is interpreted to be in Dalton.  As such, PVP MW of 30,000 to 1,000,000 as disclosed by Biegajski is interpreted to be equivalent to 30,000 Da to 1,000,000 Da or 30 kDa to 1,000 kDa (1 kDa = 1,000 Da).  Given that the claimed MW range of greater than about 700 KDa (700,000 Da) overlaps or lies within the MW range disclosed by Biegajski, a prima facie case of obviousness exists.  MPEP 2144.05 (I). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a PVP disclosed by Biegajski having MW that renders obvious claimed MW of the at least one-water soluble polymer, motivated by the desire to form the water-soluble PSA of Biegajski. 

Further, as to claim 20, Biegajski discloses glycerin as an example of plasticizer that is contained in the PSA (column 7, lined 31-35 and column 28, line 53).   It is submitted that glycerin has MW of 94.094 Da (see attached MW data from ChemSpider), which converts to 0.094 kDa.  Alternatively, applicant also discloses use of glycerin as a plasticizer (claim 16).  As such, a person having ordinary skill in the art would recognize that Biegajski suggests claimed plasticizer having MW of less than about 0.8 kDa (800 Da). 

Further, as to claim 20, Biegajski discloses that the PSA contains 30-60 wt% of PVP (column 28, line 50-55).  Given that the claimed range of the amount of the polymer overlaps or lies within the range disclosed by Biegajski, a prima facie case of obviousness exists.  MPEP 2144.05 (I).  Moreover, as to claim 20, Biegajski discloses that the PSA contains 10-60 wt% of glycerin as a plasticizer (column 28, lines 50-55). Given that the claimed range of the amount of the plasticizer overlaps or lies within the range disclosed by Biegajski, a prima facie case of obviousness exists.  MPEP 2144.05 (I).

As to claim 20, Biegajski does not explicitly disclose properties (storage modulus, disintegration factor sufficient to resist disintegration for a disintegration time after contact with a disintegrating fluid, and tan δ).  However, as set forth previously, the PSA film of Biegajski renders obvious claimed film.  Specifically, the PSA film of Biegajski comprising at least one water-soluble polymer and at least one water-soluble plasticizer renders obvious claimed disintegrable film.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the PSA film of Biegajski intrinsically has the aforementioned properties.  MPEP 2112.01 (I). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Biegajski et al (US 5700478) and as evidence by “glycerin” data from ChemSpider as applied to claim 14 above, and further in view of Feldstein et al. (US 20020037977 A1).

Biegajski discloses that suitable plasticizers include any of the glycols (column 7, lines 30-35).  Biegajski is silent as to disclosing polyethylene glycol (PEG) as a plasticizer. 
Feldstein discloses hydrophilic PSA compositions comprised of a hydrophilic polymer and complementary short-chain plasticizing agent (abstract).  Further, as hydrophilic polymer, Feldstein discloses that preferred polymers include e.g. PVP (0078).  Further, as plasticizing agent (plasticizer), Feldstein discloses that PEG having MW in the range of about 300 to 600 is an optimal plasticizer (0080).

It would have been obvious to select a plasticizer such as PEG as disclosed by Feldstein and use it in the PSA of Biegajski, given that Biegajski desires use of glycol plasticizers and doing so would be obvious in order to form the PSA of Biegajski so that it can be used in the applications (e.g. mucoadhering device) disclosed by Biegajski.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/Primary Examiner, Art Unit 1788
December 16, 2022